DETAILED ACTION
This is the initial Office action for application SN 17/213,950 having an effective date of 26 March 2021.  Claims 1-13 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-13 of this application is patentably indistinct from claims 1-13 of Application No. 17/701,814. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, the terms “polymeric particles” and “metallic complexes” are indefinite since it is not clear what are the polymeric particles (any polymers that may be broken down into particles?), nor what metallic complexes (any?) are met by the claimed limitations.
In dependent claims 4 and 10, the printable non-curable thixotropic hot melt composition “is stable” during said plating process.  It is not clear what qualifies as “stable”.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benjamin et al. (US 2016/0090491) disclose hot melt ink compositions including at least 50 wt.% of at least one wax and at least one colorant.
Cheetham et al. (US 2010/0129754) disclose hot melt compositions including acid waxes and acrylate functional monomers free of acid groups; upon actinic radiation, the hot melt compositions cure and function as plating resists and etch resists. 
Fujioka (US 5,624,483) disclose a hot melt ink utilizable for an ink jet printer comprising paraffin wax, paraffin wax derivatives, petroleum resin, colorant, and an additive agent composed of acetalkoxy aluminum di-isopropylate as aluminum coupling agent. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
October 20, 2022